By the Court.
If the facts stated in the bill of exceptions afforded any evidence of a conversion to be submitted to the jury, they certainly did not constitute a conversion as matter of law. The facts warranted, if they did not require, the jury to find that the defendant never distrained or impounded the cow, and would have delivered her to the plaintiff at any time, but for his obstinacy in refusing to receive her, and that the cow was rightfully turned by the defendant into the highway. Stevens v. Curtis, 18 Pick. 227. New trial ordered.